Citation Nr: 1638272	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for major depressive disorder (MDD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from February 1968 to January 1971.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the appellant's claim of entitlement to service connection for PTSD.

In January 2010, a videoconference hearing was held at RO before the undersigned.  A transcript of this hearing was associated with the Veteran's claims file.  

Previously, the Board remanded the case for additional development in March 2010 and again in January 2012.  The Board then denied the Veteran's claim in an April 2015 decision, having recharacterized the issue more broadly, as entitlement to service connection for a psychiatric disorder, to include MDD and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the filing of a Joint Motion for Remand (Joint Motion) by the Veteran and VA in February 2016, the Court, in an Order also dated February 2016, vacated the Board's April 2015 decision.  The case is now returned to the Board.  The Board has bifurcated the issue for the reasons indicated below.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

Inasmuch as stressor verification still needs to be undertaken, the issue of the Veteran's entitlement to service connection for PTSD is not ready for adjudication.  As such, that issue of is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence is at least evenly balanced as to whether MDD is related to active duty service.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, MDD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that traumas that he witnessed in service are responsible for his PTSD, discussed infra, and MDD.  Specifically, he states that he travelled to a friend's house shortly after the friend committed suicide, and that he witnessed a friend's death in a motor vehicle accident.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, there is evidence of current disability.  The Veteran's June 2013 VA examination diagnosed him with MDD.

There is also evidence of an incident in service and/or in-service psychiatric symptoms.  The Veteran has provided a May 2016 affidavit.  He states that in August or September 1970, in Aschaffenburg, Germany, he witnessed a friend die when he was hit by a car.  The Veteran states that afterwards he became depressed and anxious.  The Veteran is competent to report witnessing such an incident, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience; and lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person), and the Board has no reason to question his credibility in this regard.  Moreover, service treatment records do note a psychiatric hospitalization in late 1970.  There is thus evidence of in-service psychiatric disease, injury, or event. 

The existence of a nexus is also in equipoise.  The June 2013 examiner provided a negative etiology opinion, stating that the Veteran's hospitalization in service was likely due to being a danger to others and personality features, and not depressive disorder.  The examiner also stated that the Veteran reported that he did not think he became depressed until the mid-1980's as a result of interpersonal difficulties and subsequent financial challenges.  However, the Veteran has provided a June 2016 evaluation from psychologist J.H.S.  He diagnosed the Veteran with MDD and PTSD.  J.H.S. writes that the Veteran had no documented history of psychiatric problems prior to service, and his service treatment records show that he was suffering from paranoid thinking, depression, problems controlling emotions and temper, and delusional thinking.  Thus, without making a determination as to verification of the precise details of the claimed in-service motor vehicle accident, the Board finds that the opinion of Dr. J.H.S. is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Both opinions consider the Veteran's history and provide reasoned etiology opinion.  The evidence is thus approximately evenly balanced as to whether the Veteran's MDD is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for MDD is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Service connection for MDD is granted.


REMAND

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  Thus, the Board's grant of service connection for MDD above is not dispositive with regard to the claim for service connection for PTSD.  For the following reasons, further development is required on the Veteran's claim of entitlement to service connection for PTSD.  

When the Veteran's claim was previously before the Board, the primary focus of the development ordered by the Board in its March 2010 and January 2012 remands was an attempt to verify a stressor asserted by the Veteran.  Specifically, the Veteran stated that while he was stationed at the Aberdeen Proving Ground, he traveled to the home of a fellow service member and found him dead due to an apparent suicide.  Despite VA's efforts, this stressor could not be verified.  

However, letters from the Veteran's VA psychiatrist, and now the report from J.H.S., attribute the Veteran's PTSD to the incident in Germany where the Veteran witnessed a fatal motor vehicle accident involving a friend.  No effort was made to verify this stressor because, as noted in the Board's April 2015 decision, the Veteran himself had never described this incident or claimed it as a stressor.  The February 2016 JMR took issue with the fact that no efforts were made to verify this stressor, stating that the Board failed to provide an adequate statement of reasons or bases as to whether sufficient assistance was provided to satisfy VA's duty to assist the Veteran.  

As noted above, the Veteran provided a May 2016 affidavit containing details of the accident he witnessed, include his friend's last name and the approximate date and location of the accident.  This affidavit, and copies of all available service personnel records, showing service dates, duties, and units of assignment, should be provided to the United States Army & Joint Service Records Research Center (JSRRC) for the purpose of verifying the noted in-service stressor.  

The Board notes that in Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the Court held that VA was, at minimum, obligated to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments.  That is, e.g., if a veteran states that an event occurred in 1970, and JSRRC requires a 60 day window, VA must make at least six separate requests covering the entire year.  The Court held that VA's duty to assist was not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  The only limitation to this duty provided by the Court, other than when searches are "futile," is that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  Id. at 404.  Under the circumstances of this case, the Board finds that efforts should be made to verify the Veteran's reported stressor related to his fifteen month period of service in in Germany (November 1969 to January 1971), to include requesting morning reports and submitting requests to JSRRC. 

As noted above, the main stressor previously asserted by the Veteran was when he traveled to the home of a fellow service member and found him dead due to an apparent suicide.  The Veteran states that this occurred while the Veteran was stationed at Aberdeen Proving Ground.  Multiple attempts were made to verify this stressor.  In March 2010, the Defense Personnel Records Information Retrieval System (DPRIRS) was contacted, and asked whether to verify whether or not a solider committed suicide at the Aberdeen Army Welder School.  DPRIRS responded the following month.  It stated that records from the Veteran's unit could not be located, and suggested that morning records be searched, and the US Army Crime Records Center be contacted for any documentation as well.  These efforts were subsequently undertaken.  Importantly, however, DPRIRS noted that a search of Vietnam-era casualty data noted that Specialist 5 (SP5) K.C. died on June [redacted], 1968, due to non-battle related wounds in the United States.  This is important, inasmuch as this servicemember had the same last name as the servicemember that the Veteran claims that he found dead, and his passing occurred while the Veteran was stationed at Aberdeen.  No research as to whether SP5 K.C. is the individual named by the Veteran appears to have been undertaken, even after the State of Maryland Office of Chief Medical Examiner (OCME) informed VA in June 2013 that they would need a full name and month and year of death in order to search for records.  As such, upon remand, the National Personnel Record Center (NPRC) should be contacted to determine whether SP5 K.C. is the individual discussed by the Veteran, and the OCME should be queried as to whether it has any records concerning an individual named K.C. who died in June 1968.  

Accordingly, the case is REMANDED for the following action:

1.  Search, at NPRC or other appropriate sources, to include the VA Record Management Center, for the personnel records of SP5 K.C., who died on June [redacted], 1968, due to non-battle related wounds in the United States, and determine whether this is the servicemember whose remains that the Veteran stated that he found while stationed at Aberdeen Proving Ground.  

2.  Contact the Office of the Chief Medical Examiner (OCME) for the State of Maryland to ascertain whether they have any records related to an individual named K.C., who died in June 1968, and, if so, to provide them to VA.

3.  The Veteran's May 2016 affidavit, and copies of all available service personnel records, showing service dates, duties, and units of assignment, should be sent to all appropriate sources, including the JSRRC, to verify the reported stressors.  Pursuant to Gagne, several sequential requests may be required until the entire period of service in Germany is covered (November 1969 to January 1971).

4.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

5.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


